Citation Nr: 1530770	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  11-00 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In his January 2011 substantive appeal, the Veteran requested a Board hearing at the RO before a Veterans Law Judge.  The RO scheduled the Veteran for a June 2015 video conference hearing and sent him appropriate notification.  However, the Veteran failed to appear for the hearing, and he has not requested rescheduling.  As such, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the RO or Board is now considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

The Board notes that, in August 2014, the RO certified the appeal of not only the hypertension service-connection issue, but also a posttraumatic stress disorder (PTSD) increased rating issue.  The RO in Detroit, Michigan, granted service connection for PTSD with a 30 percent evaluation by a September 2008 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) regarding that initial evaluation in March 2009, in which he asserted that he believes that evidence indicated a higher evaluation was warranted.  The RO granted higher PTSD evaluations by a November 2010 rating decision (increased to 50 percent) and a June 2011 rating decision (increased to 70 percent).  In February 2013, the RO issued a Statement of the Case (SOC) addressing the PTSD increased rating issue.  However, subsequent to that SOC, the Veteran did not perfect his appeal regarding the PTSD issue.  Thus, the PTSD issue is not before the Board.

The Board notes that the RO in Detroit, Michigan, denied service connection for erectile dysfunction by a January 2010 rating decision.  The Veteran submitted a March 2010 NOD regarding that issue, and the RO issued a February 2013 SOC.  The Veteran did not submit a timely substantive appeal regarding the erectile dysfunction issue.  However, the issue of entitlement to service connection for erectile dysfunction secondary to PTSD has been raised again by the record in a June 2015 statement from the Veteran's representative.  Therefore, the issue is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran has hypertension, and evidence of record indicates that it is related to service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection requires evidence of a current disability, evidence of in-service incurrence or aggravation of an injury or disease, and evidence of a nexus between the current disability and the in-service disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service-connected disability or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert, 1 Vet. App. at 49.

The RO in Togus, Maine, denied service connection for hypertension in the August 2008 rating decision on the basis that hypertension is not a presumptive condition of Agent Orange exposure.  In the November 2010 SOC and February 2013 Supplemental Statement of the Case, the RO in Detroit, Michigan, found that the evidence does not support that the Veteran's hypertension is related to his military service. 

The Veteran was afforded two VA examinations addressing his hypertension, one in April 2008 and the other in June 2009.  Both examinations were provided by the same VA examiner.  In April 2008, the examiner reported a diagnosis of essential hypertension and opined that the "Veteran most likely developed essential hypertension on active duty as evidenced by a blood pressure of 164/78 on his separation physical even though this wasn't proven because he did not come back for further testing. . . . This is a permanent condition and seems to be related to stress and PTSD from active duty military service."  However, at the June 2009 examination, the examiner reported that the Veteran's essential hypertension is not caused by or a result of active duty military service, noting that the Veteran's service treatment records (STRs) do not show sustained blood pressure elevations over at least three separate days.  The examiner concluded that the Veteran's STRs do not show that he met the diagnostic criteria for hypertension during service.  In June 2009, the examiner also reported that the Veteran's hypertension was not related to posttraumatic stress disorder (PTSD).

The evidence of record also includes letters from a private physician, R.S., M.D.  In a letter dated October 23, 2007, Dr. R.S. stated that the Veteran's "hypertension is in part due to his posttraumatic stress disorder and unresolved psychological issues regarding his time of military service."  In a letter dated February 27, 2009, Dr. R.S. stated that the Veteran's blood pressure of 164/78 at his 1968 separation exam "indicates severe hypertension at that time" and again linked the hypertension to PTSD.  In a letter dated November 24, 2010, Dr. R.S. stated that he had been the Veteran's physician for the past 20 years and treated his hypertension and that it is more than likely that the Veteran's hypertension is related to his military service.

In weighing the positive and negative medical opinions of record, the Board notes that the VA examiner first provided a positive opinion in April 2008 and that the negative opinion that the same examiner provided in June 2009 appears to rely on the STRs lack of showing "sustained blood pressure elevations over at least three separate days."  However, the Board notes that service connection for hypertension does not require evidence showing that the Veteran met the diagnostic criteria for hypertension during service but only a nexus indicating that his current hypertension is at least as likely as not related to service.  The examiner's April 2008 opinion, stating that the Veteran "most likely developed essential hypertension on active duty," is more consistent with that standard than the 2009 opinion. 

Given that multiple positive opinions of record, to include one from a VA examiner, link the Veteran's current hypertension to his military service and that the June 2009 negative opinion appears to be based a misunderstanding of the applicable VA regulations governing the establishment of service connection, the Board finds that the evidence is at least in equipoise regarding whether or not the Veteran's hypertension is related to his service.  Therefore, resolving doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted here.  See 38 U.S.C.A. §§ 1110; 5107(b); 38 C.F.R. §§ 3.102, 3.310; Gilbert, 1 Vet. App. at 49.  


ORDER

Service connection for hypertension is granted.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


